Title: To James Madison from William Jarvis, 28 February 1808
From: Jarvis, William
To: Madison, James



Dear Sir
Lisbon 28 Feby. 1808

I was honored with your letters of the 30th. Octr. & 3rd. Novr. by the same post, they having come by the way of Cadiz, the vessel by which they were transmitted being turned away by the Blockading Squadron.  It gave me much pleasure to hear that we had so good a harvest.  Should contrary to the opinion I have formed from the British Orders of October & November, from the Speculative pieces I have seen in the Ministerial papers & from the information I have obtained through every other channel, Mr. Rose be charged with such powers as to bring about an amicable adjustment of the differences between the two Countries, a large quantity of our grain & flour must find an excellent market in Portugal, at least during the War, as no other Country can come in competition with ours in the exportation of this article for this period.  Siquiera is the most eligible of all the Portugueze ports not actually blockaded, to proceed to with our Cargoes.
Please to accept of my sincere thanks for the Presidents Message & the report of Mr. Gallatin.  I was highly gratified with the internal picture of internal prosperity which they presented; and it does as much honor to the wisdom of the Presidents administration as it is a Source of felicity to our fellow Citizens.  I do now, as I always have very much wished, that no foreign collision should mar this happy prospect; but as there appears to be no bound to the interested, but false policy of Gt. Britain; I must doubt whether We can avoid a contest.  If it comes to this, We doubtless shall lose much, but it must prove ruinous to them, without a greater Share of good fortune than can reasonably be calculated on.  I wait with impatience to hear the event.
As no opportunity offered for any port in the Chesapeake, nor does there appear much chance of a conveyance for some time to come, I have taken the liberty to Ship your order of a pipe of Bucellos & a pipe of Lisbon with a quarter Cask of Port, all old & of the best quality, by the Brig Hetty Andrew Morehouse Master, address’d to the Collector of New York subject to your orders.  I am sensible Sir of the risk attending the Shipment, but as it appears not improbable that the risk may daily increase, I thought you would prefer its being taken now than hazarding its not being at all shipped.
As my wish to change my Station is founded on the present Situation & future prospect of this Country, which in no case seems to alter, I still entertain a wish for the appointment of Consul for Bahia de St. Salvador, but should any motives induce the President to decline conferring on me this place, & he has no objection to my retaining my present Office, to prevent any disadvantages which might result from its being known that I had Solicited a Change of place, I have not divulged it to any person whatever this side the Water.
Will you do me the favour Sir to make my best respects to your worthy Lady, & to say to her, that I am sorry the trifles which I have taken the liberty to send were not more deserving of her merit.  With entire Respect I Remain Sir Yr Most devoted Servt.

William Jarvis

